       Case 3:19-cv-04833-LC-EMT Document 8 Filed 06/08/20 Page 1 of 2



                                                                        Page 1 of 2
            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION
SHELDON SCOTT SMITH,
    Plaintiff,

vs.                                    Case No.: 3:19cv4833/LAC/EMT

SHERIFF BOB JOHNSON, et al.,
     Defendants.
__________________________/

                                     ORDER

      The Chief Magistrate Judge issued a Report and Recommendation on April

17, 2020 (ECF No. 6). Attempts have been made to furnish Plaintiff a copy of the

Report and Recommendation and afford him an opportunity to file objections

pursuant to Title 28, United States Code, Section 636(b)(1). All mail has been

returned as undelieverable.

      Having considered the Report and Recommendation, I have determined it

should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The Chief Magistrate Judge’s Report and Recommendation (ECF No.

6) is adopted and incorporated by reference in this order.

      2.     This case is DISMISSED without prejudice for Plaintiff’s failure to

comply with an order of the court.
        Case 3:19-cv-04833-LC-EMT Document 8 Filed 06/08/20 Page 2 of 2



                                                                      Page 2 of 2
       3.     The clerk of court is directed to close this case.

       DONE AND ORDERED this 8th day of June, 2020.



                                     s/L.A. Collier
                                  LACEY A. COLLIER
                                  SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:19cv4833/LAC/EMT
